Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1 and 12 are the independent claims under consideration in this Office Action.  
	Claims 2-11 and 13-18 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          


          Claims 1-4, 9 and 10 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Kodet (GB 2136684 A).
          Kodet teaches a one piece plastic (page 1, line 57) hanger capable of being stacked against another due to its thin profile and its symmetry, that is, the protruding clip assemblies are symmetrical and would “nest” within or onto one another if stacked.  Kodet teaches a hanger including a main body 3 having a hook portion 2 and two extending arms 6.  Further, Kodet teaches at least three clip portions 5.  One central clip and a left side clip and a right side clip.  The central clip depends from an upper portion and “points” down along the “rear” surface and incldues an angled wall towards overlying an opening 4.  The other two clips 5 extend “up” from a bottom connecting wall (figure 1 or 2, especially) and are defined by two right angled parallel side walls (figure 1, for example).  Each left side and right side clip extends from the connecting wall and is protruded outwardly from the body and then is angled to overlie a portion of the opening 4 and each include an angularly “raised” ridge extending away from the opening and extending across a width of the clip (figures 1 or 2, for example).   
          Claims 1-5, 9 and 10 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Richter (D476, 815).
          Richter teaches a design for a one piece luggage holding hanger capable of being stacked against another due to its thin profile and owing to the fact that the clip of a second hanger would “fit” within the opening of a first, that is, the protruding clip assembly of a second clip would “nest” within the opening of the first and the hangers would simply abut body surfaces.  Richter teaches a hanger including a main body .   
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kodet in view of Marshall (6,705,496).
          Kodet discloses the invention as claimed.  See above.  Kodet teaches a garment hanger including a hanger hook 2 and at least one “upwardly” facing clip 5.  Further, Kodet teaches a tongue member (page 1, line 83) for receiving a coding tab on the hook (misnumbered as 14 in figure 1). However, Kodet does not suggest the coding tab portion as including a recessed locking area for receiving a locking coding tab (or top sizer indicator).
          Marshall et al. teach a hanger including a garment hanger (figure 11, for example) with hook part 2 (figure 1) including a locking part 30 which cooperates with a size 
            It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the hanger of Kodet as including cooperative locking means for attaching an indicator to the hanger.  Providing the locking type would allow the indicator to be easily replaced by a different indicator thus broadening the usefulness of the hanger when used with a variety of garments.
ALLOWABLE SUBJECT MATTER
           Claims 12-18 are allowable over the art of record.	
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu, Leger, Leib, Feldinger, Taylor et al. and Valiulis et al. illustrate hangers including hooks and clips for supporting articles.  Batts et al. illustrate hangers which nest with each other by inserting one hanger over and into the spacing between the “clothespin” type clamps.  Gouldson illustrates a hanger including a locking sizer tab at the neck portion of the hanger.  
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987.  The examiner can normally be reached on Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732